DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bash (US 1,565,775) in view of Williams (WO 2005/115195).
Bash disclose an applicator of topical formulas, comprising a piece of material (G) having two equally sized major surfaces (7,8) separated by a thickness of the 
	Williams teaches that applicators come in all shapes and sizes including an applicator (608) having a first and second major surfaces, a perimeter shape defined by the following a first plane of symmetry bisecting both major surfaces into two similar halves each half has a turning point at a maximum through which a second plane further divides each half into two approximate quadrants; a first approximate quadrant of each half has a concave periphery; and a second approximate quadrant of each half has a convex periphery and the entire periphery edge of the applicator is composed of the concave periphery and the convex periphery of each quadrant (see Figure 3B). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator of Bash be shaped as taught by Williams to since various .

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bash in view of Williams as applied to claims 1, 3, 4, and 6-20 above, and further in view of Hartstock et al. (US 2006/0065282).
The combination of Bash and Williams disclose the claimed invention except for the piece of material being thermoplastic urethane and having a durometer of 55 Shore A to 80 Shore A. Hartstock et al. teach a cosmetic applicator made of thermoplastic urethane and having a durometer in the range of 55 Shore A to 80 Shore A (paragraph 21). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the material of the combination of Bash and Williams be thermoplastic urethane as taught by Hartstock et al. to allow for a soft plastic applicator to help spread the cosmetic.
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that neither reference disclose “the major surfaces have matte surface texturing”; applicant states that Bash discloses “a rough or 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772